DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-8, and 10-15 are pending and examined below. This action is in response to the claims filed 5/31/22.

	A new examiner has taken over for the previous examiner.  Full faith and credit is given to the findings of the previous examiner.  

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.
 
Response to Amendment
Applicant' s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 5/31/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 5/31/22. 
However, upon further consideration, a new grounds of rejection is made in view of Ariyoshi et al (US 2016/0185254) below.

Additional references cited includes further art of record disclosing the amended material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0105159) in view of Majima (US 2018/0202408) and Ariyoshi et al (US 2016/0185254).

Regarding claims 1 and 8, Park discloses hybrid vehicle slip launch system including an eco-friendly vehicle including a motor, comprising (Abstract): 
a motor controller configured to control the motor (¶29 – a motor controller (MCU) 220 may control the operation of the starter generator motor 120 and the electric motor 140); 
a transmission controller configured to control a transmission connected to the motor (¶25 - wheels are moved by power of the electric motor 140 via the transmission 150); and 
a hybrid controller configured to (¶30 - a hybrid controller 240): 
transmit a creep torque control command to the motor controller and to transmit a command for a transmission state to the transmission controller (¶35 - the creep torque output state according to kinds of transmissions), 
control the transmission in a lock state through a slip state when a second condition for revolutions per minute (RPM) of the motor is satisfied (¶4-5 and ¶47 – when the RPM hits a designated level corresponding to the recited revolutions per minute (RPM) of the motor is satisfied the hybrid system is transitioned between slip to lock-up control corresponding to the recited control the transmission in a lock state through a slip state), wherein 
While Park does disclose controlling the transmission in an open state when the accelerator pedal is pressed (¶25), it does not explicitly disclose that the brake is not also pressed, however Majima discloses an engine restart control system including control the transmission in an open state and enable the control for generating the creep torque when a brake is released (¶99-100 - if the accelerator pedal is pressed and the brake pedal is not pressed in the case of stationary automatic engine stop, and if the accelerator pedal is pressed in the case of in-motion engine stop, the eco-run ECU 40 determines that the automatic restart conditions are met.  The combination of the activation of the transmission in an open state in response to the accelerator being pressed of Park with the accelerator pedal being pressed and the brake not being pressed fully discloses the elements as claimed.)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid vehicle slip launch system of Park with the engine restart control system of Majima in order to improve fuel efficiency during stop and start control (Majima - ¶3).
While Park in view of Majima does disclose a stationary automatic stop control when the eco-run switch is on, the brake pedal is pressed,  and the vehicle is stationary (Majima - ¶62) and control on a downslope (Majima - ¶81), it does not explicitly disclose stopping generating creep when the transmission lever is in a drive stage, the vehicle is in a downhill road situation, the brake is manipulated, and the vehicle speed is zero.
However, Ariyoshi discloses a brake force creep control system including determine whether a first condition for enabling a preset stop control is satisfied, perform the preset stop control to stop generating a creep torque of the motor when the first condition is satisfied (¶34-37 - creep drive force generated by the motor generator 2 is reduced to zero corresponding to the recited first condition for enabling a preset stop control to stop generating creep torque based on gradient/braking forces), 
the first condition is satisfied when a transmission lever is in a drive stage, the vehicle is in a downhill road situation, the brake is manipulated, and a vehicle speed or a wheel speed is zero (0) (¶30-37 and Fig. 2 – element S101 corresponding to the recited vehicle speed is zero, braking force is greater than creep corresponding to the recited brake is manipulated, drive force control corresponding to the recited transmission lever is in a drive stage and prevention that a vehicle 10 does not slip down when stopping on a gradient road corresponding to the recited vehicle is in a downhill road situation.  While Ariyoshi does disclose utilizing road gradient, it does not explicitly disclose this is a downhill gradient, however the combination of the downslope control of Majima with the gradient/brake/stopped/drive control of Ariyoshi fully discloses all of the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid vehicle slip launch system of Park in view of Majima with the creep control of Ariyoshi in order to improve the electric mileage of the motor generator (Ariyoshi - ¶34).

Regarding claims 3 and 10, Park further discloses the second condition is satisfied when the RPM enters a preset threshold range (¶4-5 and ¶47 – when the RPM hits a designated level corresponding to the recited revolutions per minute (RPM) corresponding to the recited RPM hitting a preset threshold range of the motor is satisfied the hybrid system is transitioned between slip to lock-up control corresponding to the recited control the transmission in a lock state through a slip state).  

Regarding claims 4 and 11, Park further discloses the preset threshold range corresponds to an RPM at a time point when driving begins with the control for generating the creep torque (¶35 – HEV launch operation corresponding to the recited time point when driving begins until engine RPM reaches a designated level corresponding to the recited RPM reaching a threshold range in order to control the generation of the creep torque).  

Regarding claim 15, Park further discloses a controller for an eco-friendly vehicle, comprising (Abstract): 
the processor of the determination unit is configured to make a second request to the controller for turning off the preset stop control (¶25 – depression of the accelerator pedal corresponding to the recited second request turns on open state or EV mode corresponding to the recited stopping of the preset stop control), 
control a transmission of the eco-friendly vehicle in open state (¶31 - the hybrid controller 240 may determine the state (e.g., the lock-up, the slip state, the open state, or the lock-up stuck state)) and 
enabling a launch control when a brake is released (¶25 – pressing of the acceleration pedal implies the release of a brake); 
wherein the controller is configured to control a transmission in an open state and enable the control for generating the creep torque upon the second request (¶25 – controlling of the vehicle in EV mode or open clutch state corresponding to the recited open state for generating creep torque upon the second request); 
wherein the processor of the determination unit is configured to make a third request to the controller for turning off the launch control upon determining that a second condition for revolutions per minute (RPM) of the motor is satisfied (¶4-5 and ¶47 – when the RPM hits a designated level corresponding to the recited revolutions per minute (RPM) of the motor is satisfied the hybrid system is transitioned between slip to lock-up control corresponding to the recited control the transmission in a lock state through a slip state); wherein 
the controller is configured to control the transmission in a lock state through a slip state upon the third request (¶4-5 and ¶47 – when the RPM hits a designated level corresponding to the recited revolutions per minute (RPM) of the motor is satisfied the hybrid system is transitioned between slip to lock-up control corresponding to the recited control the transmission in a lock state through a slip state), and wherein 
While Park does disclose controlling the transmission in an open state when the accelerator pedal is pressed (¶25), it does not explicitly disclose that the brake is not also pressed, however Majima  further discloses enabling a launch control when a brake is released (¶99-100 - if the accelerator pedal is pressed and the brake pedal is not pressed in the case of stationary automatic engine stop, and if the accelerator pedal is pressed in the case of in-motion engine stop, the eco-run ECU 40 determines that the automatic restart conditions are met.  The combination of the activation of the transmission in an open state in response to the accelerator being pressed of Park with the accelerator pedal being pressed and the brake not being pressed fully discloses the elements as claimed.)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid vehicle slip launch system of Park with the engine restart control system of Majima in order to improve fuel efficiency during stop and start control (Majima - ¶3).
While Park in view of Majima does disclose a stationary automatic stop control when the eco-run switch is on, the brake pedal is pressed,  and the vehicle is stationary (Majima - ¶62) and control on a downslope (Majima - ¶81), it does not explicitly disclose stopping generating creep when the transmission lever is in a drive stage, the vehicle is in a downhill road situation, the brake is manipulated, and the vehicle speed is zero.
a determination unit including a processor configured to determine whether a first condition for enabling a preset stop control is satisfied, and configured to make a first request for enabling the preset stop control when the first condition is satisfied (¶34-37 - creep drive force generated by the motor generator 2 is reduced to zero corresponding to the recited first condition for enabling a preset stop control to stop generating creep torque based on gradient/braking forces); and 
a controller configured to turn off a control configured to generate a creep torque from a motor upon the first request, wherein the first condition is satisfied when a transmission lever is in a drive stage, the vehicle is in a downhill road situation, the brake is manipulated, and a vehicle speed or a wheel speed is zero (0) (30-37 and Fig. 2 – element S101 corresponding to the recited vehicle speed is zero, braking force is greater than creep corresponding to the recited brake is manipulated, drive force control corresponding to the recited transmission lever is in a drive stage and prevention that a vehicle 10 does not slip down when stopping on a gradient road corresponding to the recited vehicle is in a downhill road situation.  While Ariyoshi does disclose utilizing road gradient, it does not explicitly disclose this is a downhill gradient, however the combination of the downslope control of Majima with the gradient/brake/stopped/drive control of Ariyoshi fully discloses all of the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid vehicle slip launch system of Park in view of Majima with the creep control of Ariyoshi in order to improve the electric mileage of the motor generator (Ariyoshi - ¶34).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0105159) in view of Majima (US 2018/0202408) and Ariyoshi et al (US 2016/0185254), as applied to claims 1 and 8 above, further in view of Oshida (US 2021/0237729).

Regarding claims 5 and 12, the combination of Park in view of Majima and Ariyoshi further discloses controlling the transmission when the first condition is satisfied (Ariyoshi: ¶30-37 and Fig. 2 – element S101 corresponding to the recited vehicle speed is zero, braking force is greater than creep corresponding to the recited brake is manipulated, drive force control corresponding to the recited transmission lever is in a drive stage and prevention that a vehicle 10 does not slip down when stopping on a gradient road corresponding to the recited vehicle is in a downhill road situation.  While Ariyoshi does disclose utilizing road gradient, it does not explicitly disclose this is a downhill gradient, however the combination of the downslope control of Majima with the gradient/brake/stopped/drive control of Ariyoshi fully discloses all of the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid vehicle slip launch system of Park in view of Majima with the creep control of Ariyoshi in order to improve the electric mileage of the motor generator (Ariyoshi - ¶34).
Park in view of Majima and Ariyoshi does not explicitly disclose the transmission is in a rear alignment state however Oshida discloses the transmission is in a rear alignment state (¶70 - the drive power is transmitted to the rear wheel at the start of power transmission).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid vehicle slip launch system of Park in view of Majima and Ariyoshi with the rear alignment state transmission of Oshida in order to alleviate the shock that occurs due to the transmission of the drive power at the time point at which the rear wheel 4 starts being driven (Oshida - ¶70)

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0105159) in view of Majima (US 2018/0202408) and Ariyoshi et al (US 2016/0185254), as applied to claims 1 and 8 above, further in view of Suzuki et al. (US 2003/0216215).

Regarding claims 6 and 13, Park in view of Majima and Ariyoshi does not disclose controlling the torque via PWM however Suzuki discloses a vehicle powertrain control system including the control for generating the creep torque includes a pulse width modulation (PWM) control (¶211 – voltage is regulated utilizing PWM, the combination of the PWM of Suzuki with the hybrid vehicle creep control system of Park in view of Majima and Ariyoshi fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid vehicle creep control system of Park in view of Majima and Ariyoshi with the PWM control of Suzuki in order to keep electric power constant (Suzuki - ¶211).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0105159) in view of Majima (US 2018/0202408) and Ariyoshi et al (US 2016/0185254), as applied to claims 1 and 8 above, further in view of Yoshimi (US 2011/0307134).

Regarding claims 7 and 14, Park further discloses a display configured to output predetermined visual information indicating that the controlling the transmission in the lock state through the slip state is performed (¶48 – control of the engine/motor hybrid control is output on a head unit display corresponding to the recited indication that the transmission is in a lock state or not).  
However, Park in view of Majima and Ariyoshi does not explicitly disclose displaying specific switch to a lock/slip state on the display however Yoshimi discloses a hybrid vehicle control apparatus including displaying which control mode is activated in a hybrid electric vehicle including displaying when a vehicle is in EV control mode or not corresponding to the recited displaying which state the transmission is in (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid vehicle slip launch system of Park in view of Majima and Ariyoshi with the display system of Yoshimi in order to display the state of control of the control apparatus (Yoshimi - ¶14).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nogami et al. (US 4,497,395) discloses the utilization of creep braking as well as anti-creep braking to which the depression of the braking system reduces the need for creep input (Col. 13 line 45 – Col. 14, line 5).

Tabata et al. (US 6,093,974) discloses an engine restarting system including stopping the engine so that creep force is not operated when the vehicle stops on the slope and the brake is continuously depressed (Col. 25, lines 47-52).

Hada et al. (US 6,346,064) discloses a driving force control system including increasing or decreasing the creep condition based on the applied braking force irrespective of whether the vehicle is on an upslope or downslope (Col. 12, lines 47-50).

Staub et al. (US 2009/0203496) discloses a known system of stopping applying creep torque when the accelerator or brake is depressed (¶6).

Kwon et al. (US 2011/0029172) discloses a system of controlling the motor position and creep of an EV based on brake positioning and the slope angle of the vehicle (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J. REDA/Examiner, Art Unit 3665